Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Response to Arguments
	With regard to the 112(a) rejections, applicant’s citations to the specification are appreciated and those 112(a) rejections are withdrawn. 
 	Applicant’s amendments address the 112(b) rejections and those rejections are withdrawn.
	With regard to the art rejection, applicant’s arguments have been considered, but are moot in light of the new grounds of rejection.  The examiner notes, however, that as the claims do not positively claim motion activated paddles or that the paddles are physical devices, they could be an electronic representation of a paddle.  
	With respect to the 101 rejection, applicant argues that the claims are not an abstract idea and provide an auctioneer-less live auction as an improvement to auction systems.  Applicant further argues that the claims recite significantly more.  
	The examiner disagrees.  The claims are directed to performing an auction.  This is a fundamental economic idea as auctions have been well-known for a long time.  Further there is nothing in the claims to indicate that the invention would be auctioneer-less.  Even if there were something to indicate that the invention were auctioneer-less, such an auction would merely be the computer implementation of an auction, which is merely the computer implementation of an abstract idea.  Finally, applicant claims the amendment with respect to the wherein clause regarding the paddles, the examiner notes that the paddles are not positively recited as part of the system nor method and would not recite significantly more, particularly as the paddles could be electronic implementations of a physical paddle.  The examiner suggests that applicant positively recite the paddles as physical paddles that are actuated by a computing device in response to various actions received by the system as one possibility of potentially overcoming the 101 rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16, 18-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method as in independent Claim 13 and in the therefrom dependent claims. Such terminals fall under the statutory category of “process.” Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to a hybrid (in person and remote) auction which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

communicatively coupling at least one client device that is accessible by a user having a user profile to a server hosting an auction; 
receiving a request to associate the user profile with the auction hosted by the server; receiving via the at least one client device bidding information associated with the auction, wherein the bidding information is dynamically displayed on a graphical user interface of the at least one client device; 
transmitting bidding information from the user of the at least one client device associated with the auction; 
receiving live bid information from bidders in an auction house; and integrating via a processor live bid information and bidding information from the at least one client device into the auction automatically and determining winning bid information by integrating the live bid information with the transmitted bidding information, 
wherein the live bid information from bidders in the auction house is received via motion activated paddles, wherein each of the motion activated paddles is configured for bidirectional communication and provides a bid indication upon detecting the motion activated paddles have been raised to a specified height.


This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include no additional elements, 

With respect to the other independent claims: a server or a processor. 

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-16, 18-20 these dependent claim have also been reviewed with the same analysis as independent claim 13. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16, 18-20 are rejected under 35 USC 103 as being unpatentable over US 2018/0150889, Hilliard et al. (hereafter Hilliard) in view of US 2016/0350843, Green et al. (hereafter Green)

The examiner notes that claims 13-16, and 18-20 are analyzed instead of claims 1-4, 6-10, and 12, however, the same analysis would apply as to those claims as indicated below. 

13.  A method, comprising:
communicatively coupling at least one client device that is accessible by a user having a user profile to a server hosting an auction; (Hilliard Fig 1, user device 130, auction servers, 110, 112)
receiving a request to associate the user profile with the auction hosted by the server; (Hilliard ¶39 discloses customer data/participant information and a bidder ID)
receiving via the at least one client device bidding information associated with the auction, wherein the bidding information is dynamically displayed on a graphical user interface of the at least one client device; (Hilliard ¶59 user interface for display on a participant’s device)
transmitting bidding information from the user of the at least one client device associated with the auction; (Hillard ¶9 placing a bid; ¶26 transmitting the bid)
receiving live bid information from bidders in an auction house; and integrating via a processor live bid information and bidding information from the at least one client device into the auction automatically and determining winning bid information by integrating the live bid information with the transmitted bidding information, (Hilliard ¶57 receives the bids from online and in person; and integrates the bids to determine a winner)

Hilliard does not disclose
wherein the live bid information from bidders in the auction house is received via motion activated paddles, wherein each of the motion activated paddles is configured for bidirectional communication and provides a bid indication upon detecting the motion activated paddles have been raised to a specified height.  
However, Green ¶14-16 discloses using an electronic device as a motion activated paddle which has bidirectional communication and provides bid indications when the paddle has been raised.  As applicant has not specified what the specific height is, any height that triggers the bid is a specified height.  It would have been obvious to modify the system of Hilliard with the motion activated paddles of Green in order to provide the ability for participants to utilize their phone, table or mobile device as taught by Green (¶14). 

Claims 1 and 7 are rejected under a similar rationale. 

14. The method of claim 13, wherein the computing device is further configured to notify the user about the auction based on user profile information.  (Hilliard ¶39 generates notifications of upcoming auctions, see also ¶49-51)

Claims 2 and 8 are rejected under a similar rationale. 

15. The method of claim 14, wherein the notification to the user is further based on the at least one client device's proximity within the auction house.  (Hilliard ¶60 looks at the geographic location of the user for notifications; see also ¶33-34) 

Claims 3 and 9 are rejected under a similar rationale. 

16. The method of claim 13, wherein the live bid information from bidders in the auction house is received via the at least one client device.  (Green ¶16-17 receives the bid from the user’s device)

Claims 4 and 10 are rejected under a similar rationale. 

18.  The method of claim 13, further comprising the steps of receiving bidding information before the auction has commenced.  (Hilliard ¶53 discloses pre/advance bids)

Claims 6 and 12 are rejected under a similar rationale. 

19.  The method of claim 13, further comprising the steps of ending the auction at a predetermined time identified during configuration of the auction.  (Hilliard ¶57 countdown to end of auction; see also ¶28

20. The method of claim 19, wherein the auction may be extended based on bidding information.  (This claim is given little patentable weight as the claim recites an option that may not occur; it is noted that live auctions are extended based on bids as the auction continues as long as bidding occurs)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2004/0044614, Wagner, disclosing the use of electronic paddles for auctions;
US 2003/0195839, Dinwoodie, disclosing an a networked hybrid auction system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684